Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Detailed Action
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Forefält 2020/0230488 in view of Yuasa (20130171600). 

     Forefält teaches an information processing device, see figure 2,  for obtaining positional information of a target object 13 having a plurality of markers (arms 13c and body 13d),see also para. 29, line 8, the information processing device comprising: a marker positon obtaining section via camera 14 and controller 15, see para. 31 and figure 2, for obtaining the coordinate position in the X-Y plane of display table 12 wherein the markers are in 3D space, see figure 2. 
     Forefält teaches a target position calculation section  for determining positional coordinates which represent the point of the markers, see para. 32 for determination of coordinates for a marker. See para. 29, line 8 for the use of a plurality of markers. 

     What Forefält does not teach is  the filtering section as claimed.
     However, Yuasa teaches  an information processing device, illustrated in figure 1 for obtaining positional information of a target 31 having at least one marker 32,  the information processing device comprising: a marker position obtaining section (determination unit 57) for extracting images (images of fish), illustrated in figures 3 and 4 from an image  which could have been photographed and displayed on display device 3/30 and obtaining coordinates  of the points of the marker (see paras. 46 and 54) which appears to be in 2D space. 
     Yuasa teaches a filtering section, see the smoothing filter described at para. 71, lines 18-20 to determine the final position  coordinate which is based on a predetermined ratio, para. 71, lines 9-17 of obtained and estimated position.
Since, Yuasa and Forefält are both directed to the use of markers and obtaining the position of the marker with greater accuracy, the purpose of using the filtering section as claimed, would have been obvious before the effective filing date of the invention.
     It would have been obvious to one of ordinary skill in the art at the time the Yuasa invention was filed, to look to Forefält  for the purpose of using that process of Yuasa to estimate with greater accuracy the position of the target(13)  and the markers 13 (a,b,c,d)  with respect to display board 12a as is similarly performed on board 30 with respect to the targets 31 and 32 of Yuasa.



     With respect to claim 7, Forefält teaches  a positional information obtaining method for performing an information processing device to obtain positional information of a target object 13 having a plurality of markers 13(a, b, c, d) comprising the steps of: extracting images  of the markers 13(a-d) by use of camera 14 wherein camera 14 takes a 3D photograph of the target object. The target object having a plurality of positional points expressed on the plane 12a of table 12. Forefält teaches  obtaining positional information of a target object 13 having a plurality of markers (arms 13c and body 13d), see also para. 29, line 8. Forefält teaches  a marker positon obtaining section via camera 14 and controller 15, see para. 31 and figure 2, for obtaining the coordinate position in the X-Y plane of display table 12 wherein the markers are in 3D space, see figure 2. 
     Forefält teaches a target position calculation section  for determining positional coordinates which represent the point of the markers, see para. 32 for determination of coordinates for a marker. See para. 29, line 8 for the use of a plurality of markers. 
Forefält teaches the estimation of the position of the target by use of pulsed infrared light values that are reflected from the base (13a) of the target taught at paragraphs 42, 46 and 47.
     What Forefält does not teach is  the filtering section as claimed.


     Yuasa teaches a filtering section, see the smoothing filter described at para. 71, lines 18-20 to determine the final position  coordinate which is based on a predetermined ratio, para. 71, lines 9-17 of obtained and estimated position.
Since, Yuasa and Forefält are both directed to the use of markers and obtaining the position of the marker with greater accuracy, the purpose of using the filtering section as claimed, would have been obvious before the effective filing date of the invention.
It would have been obvious to one of ordinary skill in the art at the time the Yuasa invention was filed, to look to Forefält  for the purpose of using that process of Yuasa to estimate with greater accuracy the position of the target(13)  and the markers 13 (a,b,c,d)  with respect to display board 12a as is similarly performed on board 30 with respect to the targets 31 and 32 of Yuasa.

     With respect to claim 8, Forefält teaches a computer readable storage medium, para. 17, lines 7-9 for storing a computer program (computer instructions para. 17, line 7) which are executed by a computer (one or more processors para. 17, lines 5-8); for 
     Forefält teaches a target position calculation section  for determining positional coordinates which represent the point of the markers, see para. 32 for determination of coordinates for a marker. See para. 29, line 8 for the use of a plurality of markers. 
     Forefält teaches the estimation of the position of the target by use of pulsed infrared light values that are reflected from the base (13a) of the target taught at paragraphs 42, 46 and 47.
     What Forefält does not teach is  the filtering section as claimed.
     However, Yuasa teaches  an information processing device, illustrated in figure 1 for obtaining positional information of a target 31 having at least one marker 32,  the information processing device comprising: a marker position obtaining section (determination unit 57) for extracting images (images of fish), illustrated in figures 3 and 4 from an image  which could have been photographed and displayed on display device 
     Yuasa teaches a filtering section, see the smoothing filter described at para. 71, lines 18-20 to determine the final position  coordinate which is based on a predetermined ratio, para. 71, lines 9-17 of obtained and estimated position.
     Since, Yuasa and Forefält are both directed to the use of markers and obtaining the position of the marker with greater accuracy, the purpose of using the filtering section as claimed, would have been obvious before the effective filing date of the invention.
It would have been obvious to one of ordinary skill in the art at the time the Yuasa invention was filed, to look to Forefält  for the purpose of using that process of Yuasa to estimate with greater accuracy the position of the target(13)  and the markers 13 (a,b,c,d)  with respect to display board 12a as is similarly performed on board 30 with respect to the targets 31 and 32 of Yuasa.

                       Claims Objected As Containing Allowable Matter

Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664